DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The former 35 U.S.C. 112 claim rejections are withdrawn in view of the amendments made.
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues Walda does not teach the container is held so that the lateral opening is arranged facing the transport surface.  Walda teaches this arrangement.   The lateral opening exist by virtue of sliding wall 20, sliding wall 20 is shown in Fig. 3 and it is shown as being between barrier members 18; see col. 3, lines 7-11.  This being true, the lateral opening is at all times facing the transport surface of the belt conveyor 25.  The amended claim language remains anticipated by the cited reference as more fully set out below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13, 15-17, 20, 23, 27-28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 3754671 to Walda.
With respect to claim 1, Walda teaches a singularizing unloader for unloading and singularizing packages provided in a container
the container (11) comprising
	a base
	a plurality of side walls extending vertically from the base to define a cargo space 
	a cargo space for receiving the packages, and 
	a lateral opening provided between side walls that leads into the cargo space (see drawing below),

    PNG
    media_image1.png
    921
    678
    media_image1.png
    Greyscale
 

the singularizing unloader comprising:

	a pivoting installation for pivoting the container from a predominantly vertical receiving alignment for receiving the container to a predominantly horizontal emptying alignment for emptying the container and vice versa (see numerals 14, 15 in Fig. 2 and col. 2, lines 6-8),



a belt conveyor device (see numeral 25 in Fig. 2 and col. 2, lines 58-59) comprising

a transport surface (see drawing below) for conveying the packages (see drawing below),

wherein the belt conveyor device is connected to the pivoting installation in such a manner that the belt conveyor device, by the pivoting of the pivoting installation for the receiving alignment to the emptying alignment, is adjustable from a predominantly vertical initial position to a predominantly horizontal unloading position (see drawing below); and

    PNG
    media_image2.png
    458
    470
    media_image2.png
    Greyscale

wherein the holding installation (13) is configured to hold the container (11) so that the lateral opening (illustrated above) is arranged facing the transport surface of the belt conveyor in the receiving alignment and in the emptying alignment (the lateral opening exist by virtue of sliding wall 20, sliding wall 20 is shown in Fig. 3 and it is shown as being between barrier members 18; see col. 3, lines 7-11.  This being true, the lateral opening is at all times facing the transport surface of the belt conveyor 25.)

With respect to claim 13, Walda teaches 
at least one lateral belt conveyor adjoins in each case the belt conveyor device in the unloading position on both sides thereof (see numeral 28 in Figs. 1 and 2 and see col. 3 line 68 to col. 4 line 1), and/or wherein
at least one lateral belt conveyor adjoins in each case the belt conveyor unit on both sides.

With respect to claim 15, Walda teaches
the holding installation (see Fig. 2 and col. 2, lines 4-8) comprises a receptacle and/or 
a support surface (see numeral 13 and col. 2, lines 6-7) for the container (11), wherein 
the receptacle and/or the support surface (13), conjointly with the belt conveyor device are/is adjustable from the initial position to the unloading position (see Fig. 2), and 
wherein the support surface (13) and the belt conveyor device (25) define planes that are mutually disposed at an angle from 60° to 90°,  70° to 90°, particularly 80° to 90° (see Fig. 2).

With respect to claim 16, Walda teaches 
a method for operating a singularizing unloader according to Claim 1, comprising the steps of: 
holding the container (11) by way of the holding installation (see Fig. 2 and col. 2, lines 4-8) on the pivoting installation in the receiving alignment such that the lateral opening faces the transport surface of the belt conveyor device (the lateral opening exist by virtue of sliding wall 20, sliding wall 20 is shown in Fig. 3 and it is shown as being between barrier members 18; see col. 3, lines 7-11.  This being true, the lateral opening is at all times facing the transport surface of the belt conveyor 25),

at least partially transporting the packages of the container out of the container (see col. 2, lines 62-67) by the belt conveyor device (see numeral 25 in Fig. 2).

With respect to claim 17, Walda teaches 
contacting packages (10), with the belt conveyor device (25) in the unloading position (Fig. 2), with the belt conveyor device (25) by way of the lateral opening of the container (Fig. 2).

With respect to claim 20, Walda teaches
at least partially transferring the packages (Fig. 2) from the belt conveyor device (25) in the unloading position (Fig. 2) in the transporting direction of the belt conveyor device (25) to a belt conveyor unit (28) which
adjoins the belt conveyor device (25) and 
at least partially transporting the transferred packages (10) from the belt conveyor unit (28) in a transporting direction that is at least substantially parallel (Fig. 2) to the transporting direction of the belt conveyor device (25).

With respect to claim 23, Walda teaches moving or placing the container (11) in the receiving alignment (Figs. 2, 3) of the pivoting installation (see numerals 3,13,14 
holding the container (11) standing on the support surface (13) during the pivoting of the pivoting installation by the holding installation (Fig. 2), in particular is received by the receptacle.

With respect to claims 27-28, Walda teaches
wherein the support surface (13) and the belt conveyor device (25) define planes that are mutually disposed at an angle from 70°-90° and 80°-90°, respectively (see Fig. 2).

With respect to claim 30, Walda teaches the belt conveyor unit is aligned with the belt conveyor device (see Fig. 2).

Allowable Subject Matter
Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 7, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Walda in view of U.S. Pat. No. 7472788 to Bonora.
With respect to claim 2, Walda includes all the claimed language but does not teach the belt conveyor comprises a plurality of belt conveyors disposed beside one another, and in that the belt conveyors have at least substantially parallel transporting directions. 
Bonora teaches the belt conveyor comprises a plurality of belt conveyors disposed beside one another, and in that 


With respect to claim 7, Walda discloses all the claim language and
a belt conveyor unit (see numeral 28 in Fig. 2 and col. 3, line 68 to col. 4, line 1), wherein the belt conveyor unit (28) and the belt conveyor device (25) in the unloading position.
Walda does not teach have at least substantially parallel transporting directions, are aligned so as to be at least substantially contiguous behind one another and in particular so as to be mutually aligned. 
Bonora teaches at least substantially parallel transporting directions, are aligned so as to be at least substantially contiguous behind one another and in particular so as to be mutually aligned (see numeral 100 in Fig. 2b and col. 3, lines 14-18). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda with the teachings of Bonora to increase the length of the conveyor.

With respect to claim 8, Walda and Bonora include all the claimed features but not yet discussed is the belt conveyor unit comprises a plurality of belt conveyors 
Bonora teaches the belt conveyor unit comprises a plurality of belt conveyors disposed beside one another (see Fig. 2B), and in that the belt conveyors have at least substantially parallel transporting directions (see Fig. 2B).

With respect to claim 10, Walda and Bonora include all the claimed features but not yet discussed is the belt conveyors of the belt conveyor unit are provided so as to be directly mutually contiguous, and/or 
wherein the belt conveyors of the belt conveyor unit are configured so as to be of at least substantially identical length. 
Bonora teaches the belt conveyors of the belt conveyor unit are provided so as to be directly mutually contiguous, (see col. 3, lines 14-18) and/or 
wherein the belt conveyors of the belt conveyor unit are configured so as to be of at least substantially identical length.

With respect to claim 11, Walda and Bonora include all the claimed features but not yet discussed is in the transporting direction rearward ends of the belt conveyors of the belt conveyor unit lie at least substantially on one plane, and/or 
wherein in the transporting direction forward ends of the belt conveyors of the belt conveyor unit lie at least substantially on one plane. 
Bonora teaches in the transporting direction rearward ends of the belt conveyors of the belt conveyor unit (110, 112) lie at least substantially on one plane (Fig. 2B), .

Claims 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda, U.S. Pat. No. 7472788 to Bonora and further in view of U.S. Pub. No. 2018/0362270 A1 to Clucas et al.
With respect to claim 3, Walda and Bonora include all the claimed language but do not disclose in the transporting speed of the inner belt conveyors of the belt conveyor device is slower than the transporting speed of the outer belt conveyors of the belt conveyor device, and 
wherein the transporting speeds of the belt conveyors  increase incrementally from the inside to the outside, transversely to the transporting direction of the belt conveyor device. 
Clucas teaches in the transporting speed of the inner belt conveyors of the belt conveyor device is slower than the transporting speed of the outer belt conveyors of the belt conveyor device, and 
wherein the transporting speeds of the belt conveyors  increase incrementally from the inside to the outside, transversely to the transporting direction of the belt conveyor device. (See [0206] second through last sentence, also see [0224-0225] in its entirety and numerals 3712a-3712e in Fig. 37A.) It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosures of Walda and Bonora with the teachings of Clucas to insure orderly distribution allowing for predictable interactions with other equipment downstream.

With respect to claim 4, Waldaand Bonora include all the claimed language but does not disclose wherein the belt conveyors of the belt conveyor device are provided so as to be directly mutually contiguous, and/or wherein the belt conveyors of the belt conveyor device are configured so as to be of at least substantially identical length.
Clucas teaches the belt conveyors of the belt conveyor device are provided so as to be directly mutually contiguous, and/or wherein the belt conveyors of the belt conveyor device are configured so as to be of at least substantially identical length. 
(See paragraph [0206], second through last sentence, also see paragraphs [0224-0225] in their entirety and numerals 3712a-3712e in Fig. 37A.)  It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda and Bonora with the teachings of Clucas to insure orderly distribution of articles disbursed at one end of a conveyor allowing for predictable, orderly interactions with other equipment downstream.

With respect to claim 5, Waldaand Bonora include all the claimed language but does not disclose wherein the in the transporting direction rearward ends of the belt conveyors of the belt conveyor device lie at least substantially on one plane, and/or in that the in the transporting direction forward ends of the belt conveyors of the belt conveyor device lie at least substantially on one plane. 
Clucas teaches wherein the in the transporting direction rearward ends of the belt conveyors of the belt conveyor device lie at least substantially on one plane, and/or in that the in the transporting direction forward ends of the belt conveyors of the belt 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda and Bonora with the teachings of Clucas to insure orderly distribution of articles disbursed at one end of a conveyor allowing for predictable, orderly interactions with other equipment downstream.

With respect to claim 9, Walda and Bonora include all the claimed features but not yet discussed is the transporting speed of the inner belt conveyors of the belt conveyor unit is slower than the transporting speed of the outer belt conveyors of the belt conveyor unit, and wherein 
the transporting speeds of the belt conveyors increase incrementally from the inside to the outside, transversely to the transporting direction of the belt conveyor unit. 
Clucas teaches the transporting speeds of the belt conveyors increase incrementally from the inside to the outside, transversely to the transporting direction of the belt conveyor unit (see [0206] second through last sentence, also see paragraphs [0224-0225] in its entirety and numerals 3712a-3712e in Fig. 37A). It would have been obvious at the time of filing to combine the teachings of Clucas with the disclosure of Walda and Bonora because it is a well known method to those skilled in the art for distributing articles on a conveyor.

6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda in view of FR2507581 to Lachmann.
With respect to claim 6, Walda includes all the claim language but does not disclose the transport surface comprises a convexly curved transport surface of the belt conveyor device, and wherein the transport surface in at least one cross section perpendicular to the transporting direction of the belt conveyor device is bent so as to be at least substantially U-shaped.
Lachmann teaches the belt conveyor device for transporting the packages forms a convexly curved transport surface of the belt conveyor device, and wherein the transport surface in at least one cross section perpendicular to the transporting direction of the belt conveyor device is  bent so as to be at least substantially U-shaped (see abstract and numeral 7 in Fig. 3). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda with the teachings of Lachmann to control desired positioning without the need to mechanically do so.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda in view of U.S. Pat. No. 7472788 to Bonora and further in view of FR2507581 to Lachmann.
With respect to claim 12, Walda and Bonora include all the claimed features but not yet discussed is the belt conveyor unit for transporting the packages forms a convexly curved transport surface of the belt conveyor unit, and wherein the convexly curved transport surface in at least one cross section perpendicular to the transporting direction of the belt conveyor unit is bent so as to be at least substantially U-shaped.
.

Claims 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda in view of U.S. Pub. No. 2018/0362270 A1 to Clucas et al.
With respect to claim 14, Walda includes all the claim language but does not disclose a plurality of lateral belt conveyors that are operable at dissimilar transporting speeds are disposed behind one another, in particular so as to be aligned, at least on one side of the belt conveyor device and/or the belt conveyor unit.
Clucas teaches a plurality of lateral belt conveyors that are operable at dissimilar transporting speeds are disposed behind one another, in particular so as to be aligned, at least on one side of the belt conveyor device and/or the belt conveyor unit. (See [0206] second through last sentence, also see [0224-0225] in its entirety and numerals 3712a-3712e in Fig. 37A.) It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda with the teachings of Clucas 

With respect to claim 18, Walda includes all the claim language but does not disclose moving the at least one belt conveyor of the belt conveyor device at least with the belt conveyor device in the unloading position, in the transporting direction, and/or moving the belt conveyors provided beside one another of the belt conveyor device in each case at a transporting speed that increases incrementally from the inside to the outside.
Clucas teaches moving the at least one belt conveyor of the belt conveyor device at least with the belt conveyor device in the unloading position, in the transporting direction, and/or moving the belt conveyors provided beside one another of the belt conveyor device in each case at a transporting speed that increases incrementally from the inside to the outside. (See [0206] second through last sentence, also see [0224-0225] in its entirety and numerals 3712a-3712e in Fig. 37A.) It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda with the teachings of Clucas to insure orderly distribution of articles disbursed at one end of a conveyor allowing for predictable, orderly interactions with other equipment downstream.

With respect to claim 21, Walda includes all the claim language but does not disclose moving the belt conveyors, provided beside one another, of the belt conveyor 
Clucas teaches moving the belt conveyors, provided beside one another, of the belt conveyor unit in each at a transporting speed that increases incrementally from the inside to the outside. (See [0206] second through last sentence, also see [0224-0225] in its entirety and numerals 3712a-3712e in Fig. 37A.) It would have been obvious to one having ordinary skill in the art at the time of filing to combine the disclosure of Walda with the teachings of Clucas to insure orderly distribution of articles disbursed at one end of a conveyor thereby enabling predictable, orderly interactions with other equipment downstream.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda in view of FR002507581 to Lachmann and further in view of U.S. Pat. No. 5221347 to Heine.
With respect to claim 19, Walda includes all the claim language but does not include wherein the transport surface comprises a convex transport surface and wherein the method further comprises the steps of
sliding the packages at least partially along the convex transport surface of the belt conveyor device laterally downward onto at least one lateral belt conveyor, and/or at least partially singularizing the packages along a plurality of lateral belt conveyors that are disposed behind one another.
Lachmann teaches a convex belt conveyor, see Abstract and no. 7 in Fig. 3.


With respect to claim 22, Walda includes all the claim language but does not disclose sliding the packages at least partially along the convex belt conveyor unit laterally downward onto at least one lateral belt conveyor, and/or at least partially singularizing the packages along a plurality of lateral belt conveyors that are disposed, so as to be aligned, behind one another.
Lachmann teaches a convex belt conveyor, see Abstract and no. 7 in Fig. 3.
Heine teaches sliding the packages at least partially along the convex belt conveyor unit laterally downward onto at least one lateral belt conveyor, and/or at least .

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 3754671 to Walda, U.S. Pat. No. 7472788 to Bonora and further in view of U.S. Pat. No. 9696237 to Knestel et al.
With respect to claims 24-26, Walda and Bonora include all the claimed language but do not disclose the use of three, five or seven belts.
Knestal teaches the use of three, five or seven belts (col. 1, lines 41 -42). The number of belts used is a design function, with the number of belts being determined by the ultimate purpose for the conveyor as shown in Knestal (col. 1, lines 41-56). Further, where the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement, the particular arrangement is deemed to have been a design consideration within the skill of the art. In re Kuhle, 526 F.2d 553,555, 188 USPQ 7, 9 (CCPA 1975). Duplicating the components of a prior art device is a design consideration within the skill of the art. In re Flarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER RUSHIN, III whose telephone number is (313)446-4905.  The examiner can normally be reached on M-F 7:30-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on 571-272-6911.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESTER RUSHIN, III/
Examiner
Art Unit 3651



/GENE O CRAWFORD/           Supervisory Patent Examiner, Art Unit 3651